            Case 1-20-40388-cec                 Doc 31         Filed 04/03/20            Entered 04/03/20 11:42:04



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
IN RE:                                                                                     CHAPTER 13
                                                                                           CASE NO. 20-40388 cec
         Loyce Tamisi,


                             DEBTOR(S).
-------------------------------------------------------X
                                       2nd Amended CHAPTER 13 PLAN
__________________________________________________________________________________________

  :      Check this box if this is an amended plan. List below the sections of the plan which have been changed:
             provisions for loss mitigation in paragraph 3.3; changes to monthly payments

PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. Plans
that do not comply with the local rules for the Eastern District of New York may not be confirmable. If you do not have an
attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
both or neither boxes are checked, the provision will be ineffective if set out later in the plan.

 a.     A limit on the amount of a secured claim, set out in Section 3.4, which may result in         9 Included   : Not Included
        a partial payment or no payment at all to the secured creditor

 b.     Avoidance of a judicial lien or non-possessory, non-purchase-moneys security interest,        9 Included   : Not Included
        set out in Section 3.6

 c.     Nonstandard provisions, set out in Part 9                                                     9 Included   : Not Included


1.2: The following matters are for informational purposes.

 a.     The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal           : Included    9 Not Included
        residence, set out in Section 3.3

 b.     Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely       : ncluded     9 Not Included
        filed claim
          Case 1-20-40388-cec              Doc 31       Filed 04/03/20    Entered 04/03/20 11:42:04



PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee
and the Debtor(s) shall pay to the Trustee for a period of 60 months as follows:

$ 1,600 per month commencing               February 2020      through and including March 2020       for a
period of 2 months; and
$ 2,050 per month commencing               April 2020     through and including    January 2025      for a
period of 58 months.

2.2: Income tax refunds.
If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax
returns for each year commencing with the tax year 2019 , no later than April 15th of the year following the
tax period. In addition to the regular monthly plan payments, indicated tax refunds are to be paid to the
Trustee upon receipt, however, no later than June 15th of the year in which the tax returns are filed.

2.3: Additional payments.
Check one.
  : None. If “None” is checked, the rest of §2.3 need not be completed.
  9 Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
       Describe the source, estimated amount, and date of each anticipated payment.


PART 3: TREATMENT OF SECURED CLAIMS

3.1: Maintenance of payments (including the debtor(s)’s principal residence).
Check one.
  : None. If “None” is checked, the rest of §3.1 need not be completed.
  9 Debtor(s) will maintain the current contractual installment payments on the secured claims listed
       below, with any changes required by the applicable contract and noticed in conformity with any
       applicable rules. These payments will be disbursed directly by the debtor(s)


   Name of Creditor     Last 4 Digits of     Principal       Description of Collateral     Current Installment
                           Account                                                         Payment (including
                                            Residence
                           Number                                                               escrow)
                                           (check box)

                                               9

                                               9
          Case 1-20-40388-cec           Doc 31        Filed 04/03/20     Entered 04/03/20 11:42:04



3.2: Cure of default (including the debtor(s)’s principal residence).
Check one.
  : None. If “None” is checked, the rest of §3.2 need not be completed.
  9 Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
       interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed on
       a proof of claim filed before the filing deadline under Bankruptcy Rule 3002© control over any contrary
       amounts listed below. In the absence of a contrary timely filed proof of claim, the amounts listed below
       are controlling.


    Name of Creditor        Last 4        Principal      Description of Collateral     Amount of Interest Rate
                           Digits of    Residence                                      Arrearage    (if any)
                           Acct No.    (check box)

                                            9


                                            9




3.3: Modification of a mortgage secured by the debtor(s)’s principal residence.
Check one.
  9 The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
  : The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence and shall
       serve and file a Loss Mitigation Request under the Court’s Loss Mitigation Program pursuant to
       General Order #676. Complete paragraph below.

The mortgage due to Wilmington Savings Society (creditor name) on the property known as 1350 Pinson
Street, Far Rockaway, New York 11591 under account number ending 3005 (last four digits of account
number) is in default. All arrears, including all past due payments, late charges, escrow deficiency, legal fees and
other expenses due to the mortgagee totaling $ 480,000.00 (total amount of arrearage), may be capitalized
pursuant to a loan modification. The new principal balance, including capitalized arrears will be $954,000.10 ,
and will be paid at 3% interest amortized over 40 years with an estimated monthly payment of $1,718.33
(total proposed monthly modified payment) including interest and escrow of $750.00 (escrow portion of
monthly payment. The estimated monthly payment, including proposed principal, interest, and escrow, shall be
paid directly to the trustee while loss mitigation is pending and until such time as the debtor(s) has commenced
payment under a trial loan modification. Contemporaneous with the commencement of a trial loan
modification, the debtor(s) will amend the Chapter 13 Plan and Schedule J to reflect the terms of the trial
agreement, including the direct payment to the secured creditor going forward by the debtor(s).

  9    The debtor(s) is seeking to modify a mortgage outside fo the Court’s Loss Mitigation Program and
       shall file a status letter on loss mitigation efforts seven (7) days prior to each scheduled Hearing on
       Confirmation.
       Complete the paragraph above.
  9 The debtor(s) have been offered and accepted a trial loan modification. Complete the paragraph
       below.
The mortgage due to _____________________ (creditor name) on the property known as
___________________ (property address) under account number ending ________ (last four digits of account
            Case 1-20-40388-cec         Doc 31       Filed 04/03/20      Entered 04/03/20 11:42:04



number) is in default as of this date. The Debtor(s) has accepted a trial loan modification. Monthly payments
under the trial period plan, in the amount stated in Section 3.1 above, shall be paid directly to the secured
creditor commencing on ___________ , _____ and shall continue until a permanent modification agreement is
authorized by the Court. Upon such Court authorization, except as otherwise expressly provided by Court
Order, the Trustee is directed to cease any further disbursements on account of arrearage due on the claim of
_________________. The proof of claim affected by this paragraph is reflected on the Court’s Claims Register
as Claim #______, originally filed for the benefit of _________________________________ on ____________ ,
______,m in the total amount of $_______. After Court authorization of the permanent modification
agreement, if all other requirements for confirmation are satisfied, this plan may be confirmed without further
amendment incorporation the order only if this plan is timely served upon the secured creditor on the address
for notices indicated on the proof of claim.

3.4: Request for valuation of security, payment of fully secured claims, and modification of
     under-secured claims.
Check one.
  9 None. If “None” is checked, the rest of §3.4 need not be completed.

         The remainder of this paragraph is only effective if the applicable box in Part 1 of this
         plan is checked.

   :     The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim
         shall be paid pursuant to order of the court upon determination of such motion. This paragraph shall
         not modify liens underlying any secured claims under non-bankruptcy law absent an order determining
         such motion and until either completion of payments under the plan or entry of discharge of the
         debtor(s), as determined by the Court.

       Name of Creditor     Last 4      Description of Collateral     Value of       Total     Estimated   Estimated
                                                                                               amount of   amount of
                           Digits of                                  Collateral   Amount of
                                                                                               Creditor’s  Creditor’s
                           Acct No.                                                  Claim   Secured Claim Unsecured
                                                                                                              Claim

       SRP 2012-4, LLC      8184          1350 Pinson Street         $390,000 $119,916             0        119,916
                                       Far Rockaway, New York




3 .5: Secured claims on personal property excluded from 11 U.S.C. §506.
         Check one.
         : None. If “None” is checked, the rest of §3.5 need not be completed.
         9 The claims listed below were either:
                  o Incurred within 910 days before the petition date and secured by a purchase money
                     security interest in a motor vehicle acquired for the personal use of the debtor(s); or
                  o incurred within 1 year of the petition date and secured by a purchase money security
                     Interest in any other thing of value.
         These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
         sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
         filed before the filing deadline under Bankruptcy Rule 3002© controls over any contrary amount listed
         below. In the absence of a contrary timely filed proof of claim, the amounts stated below are
         Case 1-20-40388-cec          Doc 31      Filed 04/03/20         Entered 04/03/20 11:42:04



       controlling.


      Name of Creditor            Date of                Collateral                Amount of Claim Interest Rate
                                  Order




3.6: Lien avoidance.
       Check one.
       : None. If “None” is checked, the rest of §3.6 need not be completed.

          The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
          checked.

       9 The debtor(s) shall file a motion to avoid the following judicial liens or non-possessory, non-purchase
         money security interests as the claims listed below impair exemptions to which the debtor(s) are
         entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f) and Bankruptcy Rule
         4003(d). Such claim shall be paid pursuant to order of the court upon determination of such motion.

  Name of Creditor         Attorney for          Lien             Description of    Estimated    Interest Estimated
                                                                                    Amount of      Rate     Amount of
                             Creditor        Identification         Collateral
                                                                                     Secured        on      Unsecured
                                                                                                 Secured
                                                                                      Claim                   Claim
                                                                                                Portion, if
                                                                                                   any




3.7: Surrender of collateral.
       Check one.
       : None. If “None” is checked, the rest of §3.7 need not be completed.
       9 The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
         creditor’s claim. The debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C.
         §362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be
         terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
         will be treated in Part 5 below.


         Name of Creditor                   Last 4 Digits of Acct. No.             Description of Collateral
          Case 1-20-40388-cec          Doc 31      Filed 04/03/20      Entered 04/03/20 11:42:04



PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1: General.

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in
§4.5, will be paid in full without post-petition interest.

4.2: Trustee’s fees.

Trustee’s fees are governed by statute and may change during the course of the case.

4.3: Attorney’s fees.

The balance of the fees owed to the attorney for the debtor(s) is $ 2,750.00 or as approved by court .

4.4: Priority claims other than attorney’s fees and those treated in §4.5.
Check One.
       : None. If “None” is checked, the rest of §4.4 need not be completed.
       9 The debtor(s) intend to pay the following priority claims through the plan:


                   Name of Creditor                                      Estimated Claim Amount




4.5: Domestic support obligations.
Check One.
       : None. If “None” is checked, the rest of §4.5 need not be completed.
       9 The debtor(s) has a domestic support obligation and is current with this obligation. Complete table
           below; do not fill in arrears amount.
       9 The debtor(s) has a domestic support obligation that is not current and will be paying arrears through
          the Plan. Complete table below.


      Name of Recipient            Date of           Name of Court              Monthly DSO    Amount of Arrears
                                   Order                                         Payment       to be Paid through
                                                                                                   Plan, If Any
          Case 1-20-40388-cec           Doc 31      Filed 04/03/20      Entered 04/03/20 11:42:04



PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims will be paid pro rata :

        9 Not less the sum of $__________.
        : Not less than     100 % of the total amount of these claims.
        9 From the funds remaining after disbursement have been made to all other creditors provided for in
           this plan.
If more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES
6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.
Check one.
       : None. If “None” is checked, the rest of §6.1 need not be completed.
       9 Assumed items. Current installment payments will be paid directly by the debtor(s) as
           specified below, subject to any contrary court order or rule. Arrearage payments will be
           disbursed by the trustee.


 Name of Creditor           Description of Leased          Current Installment       Amount of Arrearage
                            Property or Executory          Payment by Debtor         to be Paid by Trustee
                                  Contract




PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, income taxes, and
domestic support obligations are to be made directly by the debtor(s) unless otherwise provided for
in the plan.

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00
without written consent of the Trustee or by order of the Court.

PART 9: NONSTANDARD PLAN PROVISIONS

9.1: Check “None” or list nonstandard plan provisions.
        : None. If “None” is checked, the rest of §9.1 need not be completed.
          Case 1-20-40388-cec          Doc 31      Filed 04/03/20      Entered 04/03/20 11:42:04



Under Bankruptcy Rule 3015©, nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out elsewhere
in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1©.

__________________________________________________________________________________________

___________________________________________________________________ ______________________

__________________________________________________________________________________________

__________________________________________________________________________________________



PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraph.


/s/ Loyce Tamisi
________________________________                                 ________________________________
Signature of Debtor 1                                            Signature of Debtor 2

Dated:     April 2, 2020                                         Dated:


/s/ Allan R. Bloomfield
________________________________
Signature of Attorney for Debtor(s)

Dated:     April 2, 2020
     Case 1-20-40388-cec    Doc 31   Filed 04/03/20    Entered 04/03/20 11:42:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
                                                      Case No. 20-40388 cec
In re:                                                Chapter 13

         Loyce Tamisi,

                          Debtor.
------------------------------------------------x

                            CERTIFICATE OF SERVICE

         I, Allan R. Bloomfield, a member in good standing of the Bar of the

State of New York, and an attorney admitted to practice before this Court,

among others, hereby certify that on April 3, 2020, I caused a true copy of

the 2nd AMENDED CHAPTER 13 PLAN to be served upon the Chapter 13

case trustee Michael J. Macco by internet transmittal as per his request and

by U.S. mail, postage pre-paid, on the following parties:

RAS Boriskin, LLC
900 Merchants Concourse, Suite 310
Westbury, New York 11590

Stephani A. Schendlinger, Esq.
Robertson, Anschutz, Schneid & Crane LLC
10700 Abbott’s Bridge Road, Suite 170
Duluth, Georgia 30097

SRP 2012-4, LLC
c/o Sortis Financial, Inc.
5445 Legacy Drive, Suite 410
Plano, TX 75021

JPMorgan Chase Bank, N.A.
c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487
    Case 1-20-40388-cec   Doc 31   Filed 04/03/20   Entered 04/03/20 11:42:04




Verizon
by American InfoSource as agent
P.O. Box 4457
Houston, TX 77210-4457

Dated:   April 3, 2020
                                           /s/ Allan R. Bloomfield

                                           Allan R. Bloomfield
